Citation Nr: 0732810	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  04-12 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for chest pain.

3.  Entitlement to service connection for a bilateral hip 
disorder.

4. Entitlement to service connection for depression.

5.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 2001 to 
March 2002.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado.  The veteran's claims file comes from the 
VA Regional Office in St. Louis, Missouri (RO).  This case 
was remanded by the Board in May 2007 for additional 
development.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In a September 2006 VA Form 21-4142 letter, the veteran 
notified VA that he had received medical treatment at VA 
medical facilities in Fayetteville, Arkansas; Cheyenne, 
Wyoming; Mount Vernon, Missouri; and Hot Springs, South 
Dakota.  There is no indication in the record that VA has 
attempted to obtain the veteran's medical records from Mount 
Vernon, Missouri and Hot Springs, South Dakota.  An October 
2006 RO report of contact note stated that the veteran was 
informed that his September 2006 form "was not legible and 
not suitable for requesting records."  However, the Board 
notes that the September 2006 VA Form 21-4142 letter is 
clearly sufficiently legible to allow the Board to read the 
above listed VA medical center names.  Moreover, the report 
of contact notified the veteran that a VA Form 21-4142 was 
needed for each medical advisor.  The veteran was told that 
an additional VA Form 21-4142 would be sent to him to fill 
out correctly.  However, there is no evidence that this form 
was sent to the veteran in an effort to complete the record.  

Accordingly, the case is remanded for the following actions:

1.	The RO must provide the veteran with 
the appropriate authorization forms for 
the veteran to complete in order to 
obtain all medical records pertinent to 
his claims.  Upon receipt of any 
necessary authorization from the 
veteran, an attempt must be made to 
obtain copies of all relevant VA and 
private medical records, to 
specifically include all medical 
records from the VA medical facilities 
in Mount Vernon, Missouri and Hot 
Springs, South Dakota.  All attempts to 
secure this evidence, to include 
providing the veteran with the 
appropriate authorization forms, must 
be documented in the claims file.  If, 
after making reasonable efforts to 
obtain these records, such records 
cannot be obtained, the veteran must be 
notified and (a) the specific records 
that cannot be obtained must be 
identified; (b) the efforts that were 
made to obtain those records must be 
explained; and (c) any further action 
to be taken by VA with respect to the 
claim must be noted.  The veteran and 
his representative must then be given 
an opportunity to respond.

2.	Thereafter, the RO must then readjudicate 
the claims and if any claim on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  
After they have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).

